Citation Nr: 0210101	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  98-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim of entitlement to service connection for a 
right ankle disorder.

(The issues of entitlement to increased evaluations for 
chondromalacia of the right and left knees, each currently 
evaluated as 10 percent disabling, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION


The veteran served on active military duty from May 1974 to 
May 1977.  

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from April 1998 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Columbia, South Carolina, in 
pertinent denying reopening of a claim for service connection 
for a right ankle disorder. 

While the veteran had requested a hearing in the course of 
his appeal, the request was withdrawn in December 1998.  

The Board remanded the claim in September 2000, and it has 
since returned for appellate consideration.  

In light of the action below, the Board is undertaking 
additional development on the merits of the question whether 
entitlement to service connection for a right ankle disorder 
is warranted.  Moreover, the Board is undertaking further 
development on the issues of entitlement to increased 
evaluations for chondromalacia of the right and left knees.  
These actions are taken pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Service connection for a right ankle disorder was denied 
in an April 1992 Board decision.

2.  Evidence received since the April 1992 Board decision is 
new and so significant that it must be considered in order to 
fairly decide the claim for service connection for a right 
ankle disorder on the merits.


CONCLUSION OF LAW

New and material evidence has been presented pertaining to 
the claim of entitlement to service connection for a right 
ankle disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and 
additional duty to assist provisions.  The VCAA specifically 
states that nothing in this section shall be construed to 
require the Board to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); to be codified at 38 U.S.C.A. § 5103A (f).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.  But see, Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Under 38 C.F.R. § 3.156(a) in order to reopen a claim for 
service connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a denial of service connection has 
become final the claim cannot subsequently be reopened unless 
new and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The language of 
section 3.156(a) itself is to be used to determine if 
evidence submitted since the last prior final denial is new 
and material, so as to warrant reopening the claim.  See 
Hodge v. West, 155 F. 3d. 1356 (1998).  

In this case, since the Board's April 1992 decision a VA 
physician opinion finding that the veteran had mild right 
ankle instability secondary to multiple soft tissue injuries 
sustained while on active duty was added to the record in 
August 1993.  As this evidence is so significant that it must 
be considered in making any final decision, the Board finds 
that the veteran has submitted new and material evidence.  
Hence, the claim is reopened, and a merits based review which 
considers the credibility of all the evidence is appropriate.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right ankle 
disorder.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

